      Case: 4:19-cr-00056-BYP Doc #: 73 Filed: 04/30/19 1 of 2. PageID #: 384



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                       )   CASE NO. 4:19-cr-56
                                               )
                Plaintiff,                     )   JUDGE BENITA Y. PEARSON
                                               )
vs.                                            )
                                               )   MOTION TO WITHDRAW
RYAN P. SHERIDAN                               )   MOTION FOR RELEASE FROM
                                               )   CUSTODY
                                               )
                Defendant.                     )
                                               )


        Now comes the Defendant, Ryan P. Sheridan, through counsel, and respectfully requests

this Honorable Court for an order permitted withdrawal of the previously filed Motion for

Release From Custody (Docket No. 67).

        For cause, the Defendant requests permission to withdraw this Motion with the ability to

re-file the request at a later date with additional supporting information.

        Wherefore, it is respectfully requested that this Honorable Court allow Defendant to

withdraw the previously filed Motion for Release From Custody with the ability to re-file such

request at a later date.

                                                      Respectfully submitted,



                                                      s/Damian A. Billak
                                                      DAMIAN A. BILLAK (#0065274)
                                                      ATTORNEY FOR DEFENDANT
                                                      Creekside Professional Centre
                                                      Bldg. F, Suite 100
                                                      6715 Tippecanoe Road
                                                      Canfield, OH 44406
                                                      Phone: 330-702-2000
                                                      Fax: 330-702-2970
                                                      E-mail: dbillak@billaklaw.com
      Case: 4:19-cr-00056-BYP Doc #: 73 Filed: 04/30/19 2 of 2. PageID #: 385



                                  CERTIFICATE OF SERVICE

           This is to certify that on April 30, 2019, a copy of the foregoing Motion to Withdraw

Motion for Release From Custody was filed with the Court. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt.



                                                     s/Damian A. Billak
                                                     DAMIAN A. BILLAK (#0065274)
                                                     ATTORNEY FOR DEFENDANT




                                                 2
